DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 12, 15, 34, 35, 44, and 49 in the reply filed on 28 December 2021 is acknowledged.
3.	Applicants’ cancellation of claims 50-54 in the reply filed on 28 December 2021 is acknowledged.
4.	Applicants’ addition of claims 56 and 57 in the reply filed on 28 December 2021 is acknowledged.

Election/Restrictions
5.	Claims 1-49, 55, and 57 are allowable. The restriction requirement between the different embodiments for each of the “BONE GRAFT IMPLANT”, “CROSS-SECTIONAL SHAPE OF BONE GRAFT IMPLANT”, “POROSITY”, and “ENDS OF BONE GRAFT”, as set forth in the Office action mailed on 15 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the different embodiments for each of the “BONE GRAFT IMPLANT”, “CROSS-SECTIONAL SHAPE OF BONE GRAFT IMPLANT”, “POROSITY”, and “ENDS OF 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Richard L. Leung on 11 February 2022. 
The application has been amended as follows:

1.	(Currently Amended) A substantially cylindrical bone graft implant sized and configured 
	a first end, a second end, and a longitudinal axis extending from the first end to the second end;
	a cortical-bone-facing portion that is porous extending along a first side of the bone graft implant from the first end to the second end; 
	a cancellous-bone-facing portion that is porous extending along a second side of the bone graft implant from the first end to the second end; 
	one or more reliefs formed on at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion, the one or more reliefs being configured to allow the bone graft implant to be flexed when the bone graft implant is being introduced to the bone of the patient, wherein the one or more reliefs are selected from the group consisting of U-shaped reliefs, scalloped reliefs, and V-shaped reliefs; and
	a cannula that axially traverses a length of the bone graft implant,
wherein the cancellous-bone-facing portion of the bone graft implant is configured to be placed proximate to a surface of the bone of the patient,
wherein the cortical-bone-facing portion comprises cortical bone, and
wherein the cancellous-bone-facing portion comprises cancellous bone.

2.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprises autograft 

3.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprises allograft 

4.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprises xenograft 

5.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprises synthetic 

6.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion further comprises one or more of hyaluronic acid, B-TCP, ceramic, PLA, PLGA, and PLLA.

7.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion further comprises growth factors, platelet rich plasma, platelets, cells, peptides, or a combination thereof.

8.	(Previously Presented) The bone graft implant of claim 1, wherein the bone graft implant has an outer diameter of about 3 mm to about 10 mm.

9.	(Previously Presented) The bone graft implant of claim 1, wherein the bone graft implant has a length of about 20 mm to about 120 mm.

10.	(Previously Presented) The bone graft implant of claim 1, wherein the bone graft implant is a composite.

11.	(Currently Amended) The bone graft implant of claim 1, wherein the bone graft implant comprises a circular cross section

12.	(Previously Presented) The bone graft implant of claim 1, wherein the bone graft implant comprises a substantially flat surface.

13.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion comprises a convex portion, a concave portion, or a combination thereof.

14.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion comprise a channel.

15.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion is configured to buttress a bone, metal rod, or PEEK rod.

16.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprise scalloped reliefs or V-shaped reliefs.

17.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and cancellous-bone-facing portion comprises U-shaped reliefs.

18.	(Previously Presented) The bone graft implant of claim 1, wherein bone graft implant is pre-hydrated.

19.	(Currently Amended) The bone graft implant of claim 1, wherein the cortical-bone-facing portion is more porous than the cancellous-bone-facing portion.

20.	(Currently Amended) The bone graft implant of claim 1, wherein the cancellous-bone-facing portion is more porous that the cortical-bone-facing portion.

21.	(Currently Amended) The bone graft implant of claim 1, wherein the cortical-bone-facing portion and cancellous-bone-facing portion have about the same porosity.

22.	(Currently Amended) The bone graft implant of claim 1, wherein the porosity of the cortical-bone-facing portion is uniform.

23.	(Currently Amended) The bone graft implant of claim 1, wherein the porosity of the cortical-bone-facing portion is non-uniform.

24.	(Currently Amended) The bone graft implant of claim 1, wherein the cortical-bone-facing portion comprises a porous gradient wherein a pore size at a surface of the cortical-bone-facing portion is greater than a pore size at an interior of the cortical-bone-facing portion.

25.	(Currently Amended) The bone graft implant of claim 1, wherein the cortical-bone-facing portion comprises a porous gradient wherein a pore size at a surface of the cortical-bone-facing portion is less than a pore size at an interior of the cortical-bone-facing portion.

26.	(Currently Amended) The bone graft implant of claim 1, wherein the cortical-bone-facing portion comprises a porous gradient wherein a pore size at a first surface of the cortical-bone-facing portion is greater than a pore size at a second surface of the cortical-bone-facing portion.

27.	(Original) The bone graft implant of claim 26, wherein the pore sizes of the porous gradient vary lengthwise.

28.	(Currently Amended) The bone graft implant of claim 1, wherein the porosity of the cancellous-bone-facing portion is uniform.

cancellous-bone-facing portion is non-uniform.

30.	(Currently Amended) The bone graft implant of claim 1, wherein the cancellous-bone-facing portion comprises a porous gradient wherein a pore size at a surface of the cancellous-bone-facing portion is greater than a pore size at an interior of the cancellous-bone-facing portion.

31.	(Currently Amended) The bone graft implant of claim 1, wherein the cancellous-bone-facing portion comprises a porous gradient wherein a pore size at a surface of the cancellous-bone-facing portion is less than a pore size at an interior of the cancellous-bone-facing portion.

32.	(Currently Amended) The bone graft implant of claim 1, wherein the cancellous-bone-facing portion comprises a porous gradient wherein a pore size at a first surface of the cancellous-bone-facing portion is greater than a pore size at a second surface of the cancellous-bone-facing portion.

33.	(Currently Amended) The bone graft implant of claim 32, wherein the pore sizes of the porous gradient vary lengthwise along the length of the cancellous-bone-facing portion.

34.	(Currently Amended) The bone graft implant of claim 1, wherein the cannula is configured to allow  to be introduced to the bone of the patient on a guide wire or k-wire.

35.	(Previously Presented) The bone graft implant of claim 1, comprising one or more securing holes that radially traverses a width of the bone graft implant.

36.	(Currently Amended) The bone graft implant of claim 1, comprising a bioincorporable cortical-bone-facing portion and the cancellous-bone-facing portion of the bone graft implant.

37.	(Original) The bone graft implant of claim 36, wherein the bioincorporable membrane is secured to the bone graft implant by one or more membrane fixation elements.

38.	(Original) The bone graft implant of claim 37, wherein the membrane fixation elements comprise sutures, screws, adhesive, or a combination thereof.

39.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises a fibrin membrane.

40.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises a platelet rich fibrin membrane.

41.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises one or more of autograft amnion, autograft chorion, autograft dermis, autograft fascia, or a combination thereof.

42.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises one or more of allograft amnion, allograft chorion, allograft dermis, allograft fascia, or a combination thereof.

43.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises one or more of xenograft amnion, xenograft chorion, xenograft dermis, xenograft fascia, or a combination thereof.

44.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane consists of a platelet rich fibrin membrane.

45.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane is a platelet rich fibrin matrix.

46.	(Previously Presented) The bone graft implant of claim 36, wherein the bioincorporable membrane comprises growth factors, platelet rich plasma, cells, peptides, or a combination thereof.42

47.	(Currently Amended) The bone graft implant of claim 1, wherein at least one of the cortical-bone-facing portion and the cancellous-bone-facing portion are configured to receive one or more bone fixation elements configured to affix the bone graft implant to the bone of the patient.

48.	(Original) The bone graft implant of claim 47, wherein the bone fixation elements comprise sutures, screws, staples, adhesive, or a combination thereof.

49.	(Previously Presented) The bone graft implant of claim 1, comprising a concave shape at the first end and/or the second end of the bone graft implant.

50-54.	(Canceled)	

55.	(Currently Amended) A kit for treating bone in a patient in need thereof, the kit comprising a bone graft implant according to claim 1, and an introducing device configured to introduce the bone graft implant at the surface of the bone of the patient

56.	(Canceled) 

1, wherein the cancellous bone and/or the cortical bone is demineralized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774